United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-2033
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                              Jason Richard Corey

                                   Defendant - Appellant
                                 ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                          Submitted: January 13, 2022
                             Filed: June 10, 2022
                                ____________

Before COLLOTON, KELLY, and KOBES, Circuit Judges.
                          ____________

KOBES, Circuit Judge.

       Jason Corey was convicted of five offenses related to trafficking
methamphetamine. He filed a post-conviction motion for new trial, alleging a
violation of the court’s trial procedure order and a Brady violation. The district
court1 denied the motion and sentenced Corey to 295 months in prison. He appeals,
challenging the denial of his motion and the substantive reasonableness of his
sentence. We affirm.

                                         I.

       Law enforcement officers investigated a potential drug trafficking operation
after an informant told them that Jason Corey planned to move a large amount of
meth to Iowa from Illinois. They convinced the informant to record his
conversations with Corey about prices and sourcing of drugs. The informant also
made a controlled buy at Corey’s home. Later searches of Corey’s car and home
uncovered meth, drug paraphernalia, cash, and guns. And a search of his phone
revealed messages discussing drug prices. Corey confessed to trafficking drugs from
Arizona and Illinois, selling drugs to at least ten regular customers, and possessing
guns for protection. Authorities indicted him for conspiracy to distribute a
controlled substance, 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), 846; distribution of a
controlled substance, 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A); two counts of
possession with intent to distribute a controlled substance, 21 U.S.C. §§ 841(a)(1),
841(b)(1)(A); and possession of a firearm in furtherance of a drug trafficking crime,
18 U.S.C. § 924(c)(1).

       The case went to trial and, as part of its trial management procedures, the
district court ordered that all witnesses be sequestered. One of the Government’s
witnesses was Officer Cirkl, who testified during the first two days of trial. On the
second day, Corey’s counsel asked Cirkl if he had talked to anyone about the case
since trial recessed the day before. Cirkl said that he didn’t tell others about his
testimony. He admitted, however, that colleagues told him about the case, and, as a
result, he “heard portions of what had happened in court” the day before. Corey’s
counsel then moved on to other lines of questioning without exploring the issue


      1
        The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
                                      -2-
further. Corey moved for a mistrial the next morning, arguing that Officer Cirkl
violated the court’s trial management order. The district court denied the motion.

       Trial continued, and the jury convicted Corey on all counts. After trial, the
Government disclosed an affidavit to the defense. In it, DEA Agent Brian Furman
indicated that Henry Eilders, another drug trafficker, travelled to Burlington, Iowa
to source meth. Corey’s former cellmate testified at trial that Corey confessed to
making trips to Burlington to acquire meth. Corey suggests that the affidavit could
have potentially contradicted that testimony or suggested that someone other than
Corey trafficked meth from Burlington. Corey filed a motion for new trial, renewing
his argument that Officer Cirkl violated the trial management order in a manner
causing prejudice, and arguing that the Government committed a Brady violation by
failing to disclose the DEA affidavit. The district court denied the motion.

        Corey’s Guidelines range was 235–293 months in prison for the drug offenses
and 60 months for the firearm offense. The district court denied Corey’s motion for
a downward variance and sentenced him to 235 months in prison for the drug
offenses and 60 months in prison, to run consecutively, for the firearm offense.
Corey appeals, arguing that the district court erred by denying his motion for new
trial and by imposing a substantively unreasonable sentence.

                                           II.

                                           A.

      We review the district court’s denial of a motion for new trial based on a
witness sequestration violation for abuse of discretion. United States v. Engelmann,
701 F.3d 874, 877 (8th Cir. 2012). Even when there is a violation, the district court
may deny relief if it did not prejudice the defendant. Id. at 878.

       The district court denied Corey’s motion for new trial, finding that the record
didn’t establish a violation of its witness sequestration order and that, even if it did,
                                          -3-
there was no evidence that the violation prejudiced Corey. The court noted that
Corey did not point to evidence in the record showing “any overlap between the
testimony of Officer Cirkl and any other witness such that even if he did speak with
other law enforcement officers it could have logically influenced his or another
witness’[s] testimony.” Rather, it characterized Corey’s argument as “based on
conjecture and speculation.” Corey nonetheless insists that whatever Officer Cirkl
heard or said about the case must have both benefited his testimony and prejudiced
Corey’s case. Specifically, Corey argues that the case discussion likely prepared
Officer Cirkl for defense counsel’s accusations that law enforcement doctored
investigation documents.

       But defense counsel didn’t explore the facts of Cirkl’s discussion while Cirkl
was on the stand. There is nothing in the record reflecting what Cirkl learned or
whether it affected his testimony, another witness’s testimony, or Corey’s rights. As
a result, Corey’s argument that he was prejudiced by the still-undefined discussion
is baseless, and the district court did not abuse its discretion by denying the motion
for new trial.

                                         B.

       Next, we address the affidavit. In Brady v. Maryland, the Supreme Court held
that a prosecutor’s suppression of exculpatory evidence violates the Due Process
Clause of the Fourteenth Amendment. 373 U.S. 83, 86 (1963). Prosecutors commit
a Brady violation when they withhold evidence from the defense that is (1) favorable
to the accused and (2) material either to guilt or to punishment. Smith v. Cain, 565
U.S. 73, 75 (2012). Evidence is favorable if it is directly exculpatory or useful for
impeachment purposes. United States v. Tyndall, 521 F.3d 877, 881 (8th Cir. 2008).
And evidence is material “when there is a reasonable probability that, had the
evidence been disclosed, the result of the proceeding would have been different.”
Turner v. United States, 137 S.Ct. 1885, 1893 (2017) (citation omitted). “‘A
“reasonable probability” of a different result’ is one in which the suppressed


                                         -4-
evidence ‘undermines confidence in the outcome of the trial.’” Id. (citation omitted).
In other words, suppressing the evidence must have prejudiced the defendant. Id.

        Corey argues that the DEA affidavit is favorable evidence because it provides
a basis for impeaching Corey’s cellmate and because it suggests that Henry Eilders,
not Corey, was responsible for trafficking drugs from Burlington. Even assuming
that it is favorable, the evidence isn’t material. At trial, the Government presented
witnesses who testified to Eilders’s involvement in the drug trafficking conspiracy
and his trips to Burlington. Because the jury was well aware of Eilders’s
involvement in the trafficking conspiracy, the DEA affidavit would not have added
any new information.

       Further, the Government’s evidence against Corey was overwhelming, even
without evidence of Corey’s drug trafficking from Burlington. The Government
presented evidence showing that Corey trafficked drugs from other sources, sold
drugs to multiple customers, and possessed guns during his drug operations. This
included: (1) the controlled buy operation that recorded Corey selling meth; (2)
drugs, drug paraphernalia, cash, and guns found in Corey’s home and car; (3)
Corey’s confession that he was a drug dealer who possessed guns and sourced meth
from Arizona and Illinois; and (4) text messages in which Corey discussed and set
prices for drugs. Viewed in context with the totality of the evidence presented in
this case, there’s no reasonable probability that the result of Corey’s trial would have
been different had the affidavit been disclosed. Because the evidence is immaterial
to the outcome of the case, the Government’s failure to disclose the DEA affidavit
was not a Brady violation. Accordingly, the district court did not err in denying the
motion for new trial.

                                          III.

       Finally, Corey argues that his sentence is substantively unreasonable and that
the district court erred in denying his request for a downward variance. We review
the substantive and procedural fairness of a sentence for abuse of discretion. United
                                          -5-
States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc). A sentence is
unreasonable if it’s “greater than necessary to accomplish the goals of sentencing.”
Kimbrough v. United States, 552 U.S. 85, 101 (2007). The sentencing court abuses
its discretion when it (1) “fails to consider a relevant factor that should have received
significant weight;” (2) “gives significant weight to an improper or irrelevant
factor;” or (3) considers the appropriate factors but commits a clear error of judgment
in weighing them. United States v. Funke, 846 F.3d 998, 1000 (8th Cir. 2017)
(citation omitted). Sentences within the Guidelines range are presumptively
reasonable. United States v. Clarke, 831 F.3d 1024, 1026 (8th Cir. 2016).

       Corey argues that a reasonable sentence would have been the statutory
minimum, 120 months, plus 60 months to run consecutively, because of his
advanced age, mental and physical health problems, status as a first-time nonviolent
offender, and cooperation with police in conducting controlled buys. But Corey
simply disagrees with the district court’s weighing of the relevant factors. See
United States v. Farmer, 647 F.3d 1175, 1179 (8th Cir. 2011). After reviewing the
record, we conclude that the district court did not abuse its discretion by imposing a
sentence at the low end of Corey’s advisory range. We further conclude that the
district court did not abuse its discretion by denying Corey’s request for a downward
variance. The court addressed Corey’s arguments, considered all relevant factors,
and concluded that a downward variance was not justified. See United States v.
Lewis, 593 F.3d 765, 773 (8th Cir. 2010).

                                          IV.

      For the foregoing reasons, we affirm.
                      ______________________________




                                          -6-